DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. The applicant alleges that the disclosure of Nogami et al. (US 2017/0289869 A1) does not teach, or reasonably suggest, “wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access procedure with random back-off”. The examiner respectfully disagrees. The disclosure of Nogami teaches that the UL MCOT follow Cat-4 LBT, as discussed in par.[0153]. That is, the inside of the UL MCOT, which is not during the time of, or rather, out of the downlink channel occupancy time is configured to use the Cat-4 LBT procedure. With the Cat-4 LBT for an uplink transmission a UE would need to perform CCA detection and a backoff process, e.g. a random back-off before transmitting data on the uplink, par.[0154 – 0157]. Therefore, with the foregoing arguments the examiner believes that Nogami successfully discloses . 
The claim objections have been overcome by the applicants satisfactory amendments of the claims. 
The claims are no longer interpreted under 35 U.S.C. § 112 (f) in response to the applicants amendments.
The 112(a) rejection has been overcome in view of the applicants amendments. 
The 112(b) rejection has been overcome in view of the applicants amendments. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 10, is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Nogami et al. (US 2017/0289869 A1).
Regarding claim 1, Nogami discloses a terminal comprising:
a receiver (fig.1 element 120 in combination with element 118, par.[0062]) that receives downlink control information (DCI) (par.[0061] discloses receiving signals on a downlink channel, e.g. the Physical Downlink Control Channel (PDCCH) which is transmitted to the UE from the base station) indicating an UL transmission (par.[0147 and 0229] discloses the transmission by an eNodeB a downlink control channel, with Downlink Control Information (DCI), which is used for scheduling Physical Uplink Shared Channels (PUSCHs), and a first channel access procedure. The examiner notes that the PUSCHs are UL transmission indication which are transmitted in UL subframes); and
a processor that controls transmission of a physical uplink shared channel (PUSCH) based on the DCI (par.[0229] discloses that the PDCCH which carries the DCI includes an UL resource allocation along with a first channel access procedure. Fig.3 element 304, discloses that the UE attempts the first channel access before the transmission of the first PUSCH, par.[0379]), wherein the control section controls so as to perform a channel access procedure before the UL transmission, 
wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access procedure with a random back-off (par.[0058] teaches that Maximum Channel Occupancy Time, and that the eNodeB can schedule multiple PUSCHs. Par.[0058] further discloses, “The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT”. That is, the disclosure of Nogami teaches receiving an UL-Grant in a downlink transmission, see disclosure above, and further fig.11-12 which teaches the reception of DCI with UL-Grant. The disclosure also teach the transmission of uplink data in an UL MCOT, which the examiner notes is outside of the Downlink MCOT. The examiner notes that the UL MCOT and DL MCOT are separate and occur at different times. Par.[0153] discloses that the UL MCOT follows the CAT-4 LBT. Par.[0154] discloses CAT-4 LBT uses a Clear Channel Assesment followed by a random back-off mechanism).

Regarding claim 2, Nogami discloses wherein the channel access procedure with random back-off is indicated by the DCI (par.[0147 and 0157] discloses that License Assisted Access Uplink (LAA-UL) is scheduled in advance by an UL grant. The examiner notes that the uplink grant is received in the PDCCH, e.g. the DCI).
Regarding claims 3 and 7, Nogami discloses wherein a back-off time of the random back-off is determined based on a contention window size, and the contention window size is associated with  the priority class (par.[0142] discloses that the contention window is associated with the priority class).

Regarding claims 4 and 8, Nogami discloses wherein the priority class is indicated from the radio base station (par.[0181]).

Regarding claim 6, Nogami discloses a radio communications method comprising:
examiner notes that the PUSCHs are UL transmission indication which are transmitted in UL subframes); and
a processor that controls transmission of a physical uplink shared channel (PUSCH) based on the DCI (par.[0229] discloses that the PDCCH which carries the DCI includes an UL resource allocation along with a first channel access procedure. Fig.3 element 304, discloses that the UE attempts the first channel access before the transmission of the first PUSCH, par.[0379]), wherein the control section controls so as to perform a channel access procedure before the UL transmission, 
wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access procedure with a random back-off (par.[0058] teaches that Maximum Channel Occupancy Time, and that the eNodeB can schedule multiple PUSCHs. Par.[0058] further discloses, “The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT”. That is, the disclosure of Nogami teaches receiving an UL-Grant in a downlink transmission, see disclosure above, and further fig.11-12 which teaches the reception of DCI with UL-Grant. The 

Regarding claim 10, Nogami discloses a system comprising a base station and a terminal:
the base station (fig.1 element 160) comprises:
a transmitter that transmits downlink control information (DCI) (par.[0039]) indicating and uplink (UL) transmission (par.[0097]);
the terminal (Fig.1 element 102) comprises:
a receiver that receives the DCI (par.[0097]); and
a processor that controls transmission of a physical uplink shared channel (PUSCH) based on the DCI (par.[0229] discloses that the PDCCH which carries the DCI includes an UL resource allocation along with a first channel access procedure. Fig.3 element 304, discloses that the UE attempts the first channel access before the transmission of the first PUSCH, par.[0379]), wherein the control section controls so as to perform a channel access procedure before the UL transmission, 
wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access procedure with a random back-off (par.[0058] teaches that Maximum Channel Occupancy Time, and that the eNodeB can schedule multiple PUSCHs. Par.[0058] consecutive UL transmission bursts within the UL MCOT”. That is, the disclosure of Nogami teaches receiving an UL-Grant in a downlink transmission, see disclosure above, and further fig.11-12 which teaches the reception of DCI with UL-Grant. The disclosure also teach the transmission of uplink data in an UL MCOT, which the examiner notes is outside of the Downlink MCOT. The examiner notes that the UL MCOT and DL MCOT are separate and occur at different times. Par.[0153] discloses that the UL MCOT follows the CAT-4 LBT. Par.[0154] discloses CAT-4 LBT uses a Clear Channel Assesment followed by a random back-off mechanism). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami as applied to claim 1, 6, and 10, above, in view of Bhorkar et al. (US 2018/0270860 A1).
Regarding claim 9, Nogami discloses the method of 7, but does not explicitly disclose wherein the receiver receives information indicating channel access type, the contention window size, and the priority class by using higher layer signaling and the DCI.
In an analogous art, Bhorkar discloses wherein the receiver receives information indicating channel access type, the contention window size, and the priority class by using higher layer signaling and the DCI (fig.8 and par.[0063 and 0072] discloses the eNB selecting the LBT Category, e.g. channel access type, the contention window size, and priority class. The eNB can transmit this information using higher layer signaling e.g. RRC Signaling or use a PDCCH, e.g. DCI).
It would have been obvious to one of ordinary skill in the art t at the time of the filing of the instant application to apply the methods as discussed in Nogami, with the methods as discussed in Bhorkar for transmitting LBT parameters to a UE. The motivation/suggestion would have been because a skilled would know that a control channel or using higher layers signaling to construct or rather establish and configure . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 2017/0238342 A1) “Channel Access Procedure and QoS Provisioning for Uplink LAA” 
Yerramalli et al. (US 2017/0280475 A1) “Techniques for Assisting Performance of Listen Before Talk Procedures and Uplink Traffic Multiplexing at User Equipment”
Novlan et al. (US 2016/0302230 A1) “Methods and Apparatus for RRM Measurements on Unlicensed Spectrum”
Park et al. (US 2016/0338053 A1) “Method for Transmitting and Receiving Data in Wireless Communication System Using Shared Band, and Device Threfor”
Pazhyannur et al. (US 9,516,640 B2) “System and Method for a Media Access Control Scheduler for a Long Term Evolution Unlicensed Network Environment”
Babaei et al. (US 2017/0321004 A1) “Channel Access Procedures in a Wireless Network”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411